Citation Nr: 0822973	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
March 1977 in the United States Army. 
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's review of the evidence of record warrants a 
further remand of these matters, even though such action 
will, regrettably, further delay a decision on the remaining 
matters on appeal.

The record reflects that the veteran received VA vocational 
rehabilitation treatment as of 2006, as indicated on the 
hearing transcript on pages 3 to 4.  The claims file is 
devoid of evidence pertaining to vocational rehabilitation.  
Without such records, the Board is precluded from proper 
appellate review of the veteran's claim.  As such, the Board 
finds that a remand is necessary to obtain the vocational 
rehabilitation records and associate them with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
documentation/records prepared pursuant 
to VA vocational rehabilitation 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




